Order entered October 25, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00539-CV

                          IN THE INTEREST OF A.R.M., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-09646

                                             ORDER
         On our own motion, we ORDER the clerk to prepare a supplemental clerk’s record in the

above-referenced case, trial court case number DF-13-09646 (330th District Court of Dallas

County, Texas), containing the following document:

         •      The court’s charge and the jury’s verdict.

         The clerk shall file the supplemental clerk’s record within 14 days from the date of this

Order.

         We DIRECT the clerk of this Court to send copies of this order, by electronic

transmission, to Felicia Pitre, Dallas County District Clerk, and counsel for all parties.


                                                        /s/   ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE